Citation Nr: 1026124	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disorder, to include as a result of the service-connected 
thoracolumbar strain.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as a result of the service-connected 
thoracolumbar strain.

3.  Entitlement to service connection for migraines.

4.  Entitlement to an initial rating greater than 20 percent for 
thoracolumbar strain. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record and has been reviewed.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran claims he has shoulder, knee, and back problems due 
to his in-service military responsibilities, which involved a lot 
of heavy lifting.  The Veteran further claims that, during a low-
crawl exercise in basic training, his drill sergeant stepped on 
his head and that he has suffered with frequent migraine 
headaches ever since.  Alternatively the Veteran maintains that 
his shoulder and knee problems are the result of his 
service-connected back pathology.  

Indeed, in a June 2006 rating decision, the Veteran was awarded 
service connection for thoracolumbar strain.  A 20 percent rating 
was awarded for this disability.  During the current appeal, the 
Veteran has claimed that his back problems are worse than is 
indicated by the current rating.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Service Connection For Bilateral Shoulders, Bilateral Knees, and 
Migraines

The Veteran was sent a letter in March 2006 indicating the 
information necessary to substantiate service-connection on a 
direct basis.  However, no letter has been sent which explained 
the information necessary to substantiate a claim of entitlement 
to service connection premised on the theory that the disorder is 
secondary to a service-connected disability.  With regard to the 
Veteran's shoulder and knee claims, corrective action is 
required.

Further, with regard to all three service connection claims on 
appeal, the Board acknowledges that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  With regard to service connection claims, the 
United States Court of Appeals for Veterans Claims (Court) held 
in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

Here, the Veteran's service treatment records are silent as to 
complaints of, treatment for, or diagnoses of shoulder, knee, and 
headache disabilities.  The Veteran, however, was extensively 
treated for low back pain secondary to his MOS, which was noted 
to include a lot of heavy lifting.  Several service treatment 
records dated in 1990 indicate complaints that the Veteran's back 
pain sometimes radiated into his shoulders.

In any event, the Veteran claims that his bilateral shoulder 
pain, bilateral knee pain, and migraine headaches were 
"manageable" with over the counter medications that, for this 
reason, he did not seek formal treatment for a long time.  The 
Veteran further submitted various letters from friends and family 
who recalled the Veteran's complaints of headaches and joint pain 
during this time.  Indeed, the Veteran's father indicated in an 
April 2010 letter that he frequently encouraged his son in the 
military to seek treatment for his pain but that the Veteran did 
not want to "complain." 

The Veteran further testified that, after service, he sought 
treatment from a private chiropractor for his shoulders and knees 
as early as 1996, four years after separation from the military.  
Also, the Veteran testified that the chiropractor told him that 
his joint pain could be associated with his back problems.  These 
private treatment records are not currently of record.  
[Accordingly, the RO should make efforts to associate these 
records in the claims folder because they may be relevant to the 
Veteran's these service connection claims.]  

VA outpatient treatment records confirm a diagnosis of migraine 
headaches in October 2005.  At that time, the Veteran was a new 
patient and told the physician that he did not previously seek 
treatment even though he suffered with headaches since the 
military because the headaches were infrequent enough to be 
managed with over-the-counter medications.  

In short, the claims folder consists of lay testimony that the 
Veteran suffered with pain (e.g., headaches and pain in his 
shoulders and knees) since the military and some objective 
confirmation that the Veteran had a labor-intensive job in the 
military as well as some complaints of radiating shoulder pain in 
the military.  After service, the Veteran testified he sought 
treatment for his conditions a few years later.  

In accordance with the recent decision of the United States Court 
of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay evidence 
presented by the Veteran concerning his continuity of symptoms 
after service is credible regardless of the lack of 
contemporaneous medical evidence.   The provisions concerning 
continuity of symptomatology, however, do not relieve the 
requirement that there be some evidence of a nexus to service.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

In other words, the Veteran is competent to describe his 
continuity of symptomatology of his shoulder and knee joint pain 
and of his headaches, but for his claim to prevail a medical 
professional would need to associate his current diagnosis to the 
Veteran's described continuity of symptomatology.  

In this case, there is some corroboration of in-service shoulder 
pain and the possibility of missing private treatment records 
indicating a relationship between his joint pain and his low back 
disability.  There is little evidence with regard to migraine 
headaches other than the Veteran's description of symptomatology, 
but for reasons explained above, the evidence is insufficient to 
currently decide the claim without medical opinions.  

To date, the Veteran has never been afforded a VA examination in 
relation to his migraines claim.  Indeed, the claims folder 
contains no medical opinion discussing the etiology of the 
Veteran's migraines.  

The Board notes the Veteran was afforded a VA examination in June 
2007 to ascertain whether his bilateral knee and bilateral 
shoulder pain could be related to his service-connected spine 
disability.  The examiner found evidence of old trauma to both 
knees, early degenerative joint disease (DJD) of the right 
shoulder, and left shoulder tendonitis.  In addition, the 
examiner opined that these disorders were not likely related to 
the service-connected spine disability.  The examiner, however, 
did not opine as to whether the Veteran's bilateral shoulder and 
bilateral knee disabilities were aggravated by his service-
connected spine disability.  See 38 U.S.C. § 5103A(d) (2002); 
38 C.F.R. § 3.310(a)(2)(b) (stating that service connection on a 
secondary basis may be established by a showing that the current 
disability was either caused by or aggravated by a service-
connected disability); Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000) (requiring the VA to investigate all possible in-
service causes of a veteran's current disability, including those 
unknown to the veteran).  

Also, to date, no examiner has opined as to whether the Veteran's 
bilateral shoulder or bilateral knee disabilities are directly 
related to his military job, in-service complaints of radiating 
shoulder pain, or any other incident of his military service.  
Corrective action is required.

Initial Increased Rating For Thoracolumbar Spine

As previously noted herein, the Veteran claims that his 
thoracolumbar spine disability is worse than currently rated. 

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded an examination for 
his spine in January 2008, over two years ago.  Since that time, 
the Veteran testified that his back has deteriorated to such an 
extent that he can barely move and that at times he is confined 
to his bed due to incapacitating pain.  The Veteran also 
testified during his recent hearing before the Board that he had 
to change job functions at his work due to his back pain.  
[According to a report of a June 2007 VA examination, the Veteran 
worked for VA.  In this capacity, he lifted boxes weighing up to 
20 pounds.  At the recent hearing, the Veteran testified that he 
currently has a more sedentary position at VA-mainly consisting 
of claim adjusting.]  

The January 2008 VA examination indicates that the Veteran's 
range of motion of the spine was "normal" with no further 
limitations on repetition.  The examiner noted no episodes of 
incapacitating episodes or physician-prescribed bed rest.  The 
Veteran's testimony is in clear contrast to these findings.

Accordingly, there is sufficient evidence that the Veteran's 
spine disability may have worsened since he was last examined.  
Consequently, a new VA examination for this service-connected 
disability is warranted.

On remand, the AMC should have the opportunity to obtain recent 
pertinent VA outpatient treatment records from October 2005 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues of 
entitlement to service connection for a 
bilateral shoulder disorder, to include as a 
result of the service-connected thoracolumbar 
strain, and entitlement to service connection 
for a bilateral knee disability, to include 
as a result of the service-connected 
thoracolumbar strain.  In particular, the 
Veteran should be informed of the information 
and evidence necessary to support these 
service connection issues on a secondary 
basis.  

2.  Obtain records of shoulder, knee, 
headache, and back treatment that the Veteran 
may have received at the VA Medical Center in 
Dallas, Texas from October 2005 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  Ask the Veteran to complete release forms 
authorizing VA to request his treatment 
records from his private chiropractor who 
treated him in the 1990s, or any other 
private physician from whom he received 
treatment for his shoulders, knees, 
migraines, or back.  These medical records 
should then be requested, and the RO/AMC 
should specify that actual treatment records, 
as opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

4.  After the above has been completed to the 
extent possible, schedule the Veteran for 
appropriate VA examinations to determine the 
nature, extent, and etiology of his claimed 
shoulder, knee, and headache disabilities and 
to determine the nature and extent of his 
service-connected thoracolumbar strain.  

a.	 In particular, the examiner should 
comment on: 

*	Whether the Veteran has migraine 
headaches related to any incident of his 
military service, to include his 
reported continuity of symptomatology 
since service; 

*	Whether the Veteran has a knee or 
shoulder disability that was caused or 
aggravated by his service-connected 
thoracolumbar strain; and 

*	Whether the Veteran has a knee or 
shoulder disability that is directly 
related to any incident of his military 
service, to include his military job, 
which consisted of a lot of heavy 
lifting.  

Pertinent documents in the claims folder must 
be reviewed by the examiner, and the examiner 
should provide a complete rationale for all 
opinions given without resorting to 
speculation.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

b.  In addition, the examiner should note in 
the examination report all pertinent 
pathology associated with the 
service-connected disability thoracolumbar 
strain.  In particular, the examiner should 
discuss any associated limitation of forward 
flexion, favorable ankylosis, and unfavorable 
ankylosis of the thoracolumbar spine, as well 
as any unfavorable ankylosis of the entire 
spine.  

Also, the examiner should note whether the 
Veteran has intervertebral disc syndrome and, 
if so, should discuss the number of 
incapacitating episodes that the Veteran has 
experienced in the past year due to this 
spine disability.

In addition, the examiner should discuss 
whether the Veteran's back disability 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms of 
the degree of additional range of motion 
lost.  The examiner should also express an 
opinion as to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the Veteran uses his back 
repeatedly over a period of time.

Also, the examiner should address the impact 
of the service-connected thoracolumbar strain 
on the Veteran's occupational functioning 
(regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

5.  After the above is complete, readjudicate 
the issues on appeal.  If the claims remain 
denied to any extent, provide the Veteran a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  



(CONTINUED ON NEXT PAGE)
The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


